 



Exhibit 10.48
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THOMAS J. MEREDITH (“EXECUTIVE”) AND
MOTOROLA, INC. (“COMPANY”)
(As Amended January 30, 2008)
          Executive, on behalf of his heirs, administrators, representatives,
executors, successors and assigns, and the Company, on behalf of each of the
Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment (collectively, the Company and such entities, the
“Affiliated Group”) hereby agree to the following terms of Executive’s
employment with the Company (the “Agreement”):

1.   Title. For the Employment Period (as defined below), Executive shall serve
as Acting Chief Financial Officer and Executive Vice President with such duties
and responsibilities as are commensurate with such position, reporting directly
to the Chief Executive Officer of the Company. During the Employment Period,
Executive shall continue to serve as a member of the Board of Directors of the
Company (the “Board”).   2.   Effective Date. The “Effective Date” of the
Agreement shall mean April 1, 2007.   3.   Employment Period. The Company hereby
agrees to employ the Executive, and the Executive hereby agrees to be employed
by the Company, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the earliest of:

  (a)   April 1, 2008;     (b)   the expiration of the 30 calendar day period
after the start date of another individual to serve as Chief Financial Officer
of the Company;     (c)   the Executive’s termination of employment for any
other reason pursuant to Section 5, below.

    The period of Executive’s interim employment with the Company pursuant to
this Agreement is referred to herein as the “Employment Period”.

4.   Compensation and Benefits.

  (a)   Base Salary.

  (i)   For the period April 1, 2007 through September 30, 2007, the Executive
shall receive salary of $1 payable in a lump sum upon completion of the
Employment Period.

 



--------------------------------------------------------------------------------



 



  (ii)   Beginning October 1, 2007 through the balance of the Employment Period,
the Executive shall receive a gross monthly salary of $75,000 payable in a lump
sum on the last business day of each month. The Company shall cease payment of
the Executive’s monthly salary upon the expiration of the Employment Period. In
the event the expiration of the Employment Period does not coincide with the
last business day of the month, the Executive shall receive a pro rata lump sum
payment based on the number of calendar days in the month occurring prior to the
expiration of the Employment Period.

  (b)   Director Compensation. During the Employment Period, Executive shall not
receive any compensation for his service on the Board.     (c)   Annual &
Long-Term Cash Bonuses. During the Employment Period, the Executive shall not be
eligible to receive an annual or long-term cash bonus.     (d)   Long-Term
Equity Awards. The Executive shall receive grants of equity compensation awards
pursuant to the Company’s Omnibus Incentive Plan of 2006 (the “Incentive Plan”)
as set forth below.

  (i)   Initial Stock Option Grant. On the Effective Date, the Executive shall
be granted an option (the “Initial Stock Option”) to purchase 250,000 shares of
common stock of the Company (the “Common Stock”). The Initial Stock Option shall
have:

  (A)   a per share exercise price equal to the closing price of a share of
Common Stock on the date of grant as reported on the New York Stock Exchange –
Composite Transactions in the Wall Street Journal, Midwest Edition (the “Fair
Market Value”);     (B)   a vesting schedule such that the Initial Stock Option
will become exercisable in full on the first anniversary of the date of grant,
provided that the Executive remains in the employ of the Company through
September 30, 2007; and     (C)   a ten-year term.

      All the terms and conditions of the Initial Stock Option shall be subject
to the terms of the Incentive Plan and the award agreement evidencing the grant
of the Initial Stock Option.

  (ii)   Initial Restricted Stock Unit Grant. On the Effective Date, the
Executive shall be granted an award of 500,000 restricted stock units (the
“Initial RSUs”) based on shares of Common Stock pursuant to the Incentive Plan.
The Initial RSUs shall vest:

  (A)   33% if the Fair Market Value of Company common stock reaches $20.00 and
remains at or above $20.00 for ten Trading Days (as

-2-



--------------------------------------------------------------------------------



 



      defined below) out of any thirty consecutive Trading Days all of which
occur within the two-year period beginning on the date the Initial RSUs are
granted (the “Restriction Period”);

  (B)   an additional 33% if the Fair Market Value of Company common stock
reaches $22.00 and remains at or above $22.00 for ten Trading Days out of any
thirty consecutive Trading Days all of which occur within the Restriction
Period; and     (C)   the remaining 34% if the Fair Market Value of Company
common stock reaches $24.00 and remains at or above $24.00 for ten Trading Days
out of any thirty consecutive Trading Days all of which occur within the
Restriction Period.

      For this purpose, a “Trading Day” shall be any day on which the New York
Stock Exchange is open for trading. All the terms and conditions of the Initial
RSUs shall be subject to the terms of the Incentive Plan and the award agreement
evidencing the grant of the Initial RSUs, as provided to senior executives of
the Company generally.     (iii)   Subsequent Stock Option Grants. Beginning
October 1, 2007, on the last business day of each month, if the Employment
Period has not ended prior to that date, then the Executive will be granted a
number of stock options (the “Subsequent Stock Options”) as determined below.  
      The number of options will be determined by dividing $200,000 by the
Black-Scholes option value calculated on the date the Subsequent Stock Options
are granted, as determined by the Company pursuant to the methodology set forth
in the Company’s annual report as filed on Form 10-K.         Each Subsequent
Stock Option shall have the following terms:

  (A)   a per share exercise price equal to the Fair Market Value on the
applicable date of grant;     (B)   a vesting schedule such that the Subsequent
Stock Options will vest in four equal annual installments commencing on the
first anniversary of the applicable date of grant if the Executive remains in
the employ of the Company or serves as a Board member through each such date;
and     (C)   a ten-year term.

      The terms and conditions of the Subsequent Stock Options shall be subject
to the terms of the Incentive Plan and the award agreements evidencing the grant
of the Subsequent Stock Options which shall be in the form of the award attached
hereto as Exhibit 1. From October 1, 2007 until

-3-



--------------------------------------------------------------------------------



 



      December 31, 2007, as a condition for accepting a Subsequent Stock Option,
a stock option consideration agreement in the form attached as Attachment A
hereto must be signed by Mr. Meredith and returned to the Secretary of the
Compensation and Leadership Committee of Motorola Board of Directors. After
December 31, 2007, as a condition for accepting a Subsequent Stock Option, a
stock option consideration agreement in the form attached hereto as Exhibit 3
must be signed by Mr. Meredith and returned to the Secretary of the Compensation
and Leadership Committee of the Motorola Board of Directors.     (iv)  
Subsequent RSUs. Beginning October 1, 2007, on the last business day of each
month, if the Employment Period has not ended prior to that date, then the
Executive will be granted a number of restricted stock units (the “Subsequent
RSUs”) equal to $300,000 divided by the Fair Market Value of company stock on
the date of grant. Each Subsequent RSU shall vest in two equal installments as
follows:

  (A)   50% vesting on the 30 month anniversary of the applicable date of grant;
and     (B)   50% vesting on the 60 month anniversary of the applicable date of
grant, if the Executive remains in the employ of the Company or serves as a
Board member through each such date.

      The terms and conditions of the Subsequent RSUs shall be subject to the
terms of the Incentive Plan and the award agreements evidencing the grant of the
Subsequent RSUs. From October 1, 2007 until December 31, 2007, the award
agreements for the Subsequent RSUs shall be in the form of the award attached
hereto as Exhibit 2. After December 31, 2007, the award agreements for the
Subsequent RSUs shall be in the form of the award attached hereto as Exhibit 4.

  (e)   Change in Control Benefits. Upon a Change in Control (as defined in the
Incentive Plan, and pursuant to the Motorola, Inc. Senior Officer Change in
Control Severance Plan or any successor change in control plan or program (the
“Change in Control Plan”)), the equity-based awards granted herein to the
Executive shall become fully vested and exercisable (or, if applicable, all
restrictions shall lapse), and all RSUs shall be paid out as promptly as
practicable; provided, however, that the treatment of outstanding awards set
forth above (referred to herein as “Accelerated Treatment”) shall not apply if
and to the extent that such awards are assumed by the successor corporation (or
parent thereof) or are replaced with awards that preserve the existing value of
such awards at the time of the Change in Control and provide for subsequent
payout in accordance with the same vesting schedule applicable to the original
awards; provided, further, that (i) with respect to any Initial Stock Options or
Initial RSUs that are assumed or replaced, such assumed or replaced awards shall
provide for the Accelerated Treatment if the Executive is involuntarily
terminated or quits for

-4-



--------------------------------------------------------------------------------



 



      Good Reason (as defined in the Incentive Plan) prior to the one year
anniversary of the Effective Date; and (ii) with respect to any Subsequent Stock
Options or Subsequent RSUs that are assumed or replaced, such assumed or
replaced awards shall provide for the Accelerated Treatment to the extent
required in the attached award documents. During the Employment Period, if the
Company adopts an equity incentive plan with Change in Control benefits more
generous than the benefits provided in this Section 4(e) or a Change in Control
severance plan for senior executives generally with more generous benefits than
the Change in Control Plan, then the Executive will be entitled to those more
generous benefits to the extent Executive’s awards are granted under such plan
or such Change in Control severance plan is adopted, as applicable.     (f)  
Retirement Plans. During the Employment Period, the Executive shall not be
eligible to participate in any of the qualified or non-qualified pension plans,
practices, policies and programs of the Company, as may be in effect from time
to time, for senior executives of the Company generally. The Executive may,
however, participate in the Motorola 401(k) Plan, in accordance with the terms
of such plan.     (g)   Other Benefits. Until the end of the Employment Period,
the Executive shall be eligible to participate in the welfare, perquisites,
fringe benefit, and other benefit plans, practices, policies and programs, as
may be in effect from time to time, for senior executives of the Company
generally including without limitation: (i) reasonable use of Company aircraft
for personal and business purposes (up to 165 flight hours for personal use;
(ii) participation in the Company’s Elected Officer Life Insurance Program;
(iii) reimbursement of up to $60,000 of living expenses in Chicago; and (iv)
financial planning.     (h)   Expenses. During the Employment Period, the
Executive shall be eligible for prompt reimbursement for business expenses
reasonably incurred by the Executive in accordance with the Company’s policies,
as may be in effect from time to time, for its senior executives generally.

5.   Termination of Employment. If the Executive’s employment is terminated for
any reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive or the Executive’s legal representatives
under this Agreement. The vesting of each stock option and RSU that is
outstanding as of the date of termination shall be governed by the applicable
provisions of the applicable award agreement, each of which is incorporated
herein by reference, and the Incentive Plan.   6.   Additional Covenants.

  (a)   Confidential Information. The Executive shall not communicate, divulge
or disseminate Confidential Information, as defined in the attached agreements,
at any time during or after the Executive’s employment with the Affiliated
Group, except with prior written consent of the Company, or as otherwise
required by law or legal process or as such disclosure or use may be required in
the course of the

-5-



--------------------------------------------------------------------------------



 



      Executive performing his duties and responsibilities as Acting Chief
Financial Officer and Executive Vice President. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Executive shall reasonably
cooperate with the Affiliated Group to obtain such a protective order or other
remedy. If such order or other remedy is not obtained prior to the time the
Executive is required to make the disclosure, or the Company waives compliance
with the provisions hereof, the Executive shall disclose only that portion of
the confidential or proprietary information which he is advised by counsel in
writing (either his or the Company’s) that he is legally required to so
disclose. Upon his termination of employment with the Company for any reason,
the Executive shall promptly return to the Company, all records, files,
memoranda, correspondence, notebooks, notes, reports, customer lists, drawings,
plans, documents, and other documents and the like relating to the business of
the Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Company, and all keys, credit
cards and passes, and such materials shall remain the sole property of the
Company and/or the Affiliated Group, as applicable. For purposes of the
preceding sentence, the term “trade secrets” shall have the meaning ascribed to
it under the Illinois Trade Secrets Act or, if such act is repealed, the Uniform
Trade Secrets Act (on which the Illinois Trade Secrets Act is based). The
Executive agrees to represent in writing to the Company upon termination of
employment that he has complied with the foregoing provisions.

  (b)   Assistance. The Executive agrees that during and after his employment by
the Company, the Executive will assist the Affiliated Group in the defense of
any claims, or potential claims that may be made or threatened to be made
against any member of the Affiliated Group in any action, suit or proceeding,
whether civil, criminal, administrative, investigative or otherwise (a
“Proceeding”), and will assist the Affiliated Group in the prosecution of any
claims that may be made by any member of the Affiliated Group in any Proceeding,
to the extent that such claims may relate to the Executive’s employment or the
period of the Executive’s employment by the Company. The Executive agrees,
unless precluded by law, to promptly inform the Company if the Executive is
asked to participate (or otherwise become involved) in any Proceeding involving
such claims or potential claims. The Executive also agrees, unless precluded by
law, to promptly inform the Company if the Executive is asked to assist in any
investigation (whether governmental or otherwise) of any member of the
Affiliated Group (or their actions), regardless of whether a lawsuit has then
been filed against any member of the Affiliated Group with respect to such
investigation. The Company agrees to reimburse the Executive for all of the
Executive’s reasonable out-of-pocket expenses associated with such assistance,
including travel expenses and any attorneys’ fees and shall pay a reasonable per
diem fee for the Executive’s

-6-



--------------------------------------------------------------------------------



 



      service, other than for testimony. In addition, the Executive agrees to
provide such services as are reasonably requested by the Company to assist any
successor to the Executive in the transition of duties and responsibilities to
such successor, including without limitation consulting services for the 60
calendar day period following the Employment Period for no additional
compensation. Any services or assistance contemplated in this Section 6(b) shall
be at mutually agreed to and convenient times.

  (c)   Remedies. The Executive acknowledges and agrees that in addition to all
other remedies at law and/or equity, including but not limited to those set
forth in the attached agreements, (x) the Executive’s breach of the provisions
of Section 6 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and (y) if the Company elects to prevent the
Executive from breaching such provisions by obtaining an injunction against the
Executive, there is a reasonable probability of the Company’s eventual success
on the merits. The Executive consents and agrees that if the Executive commits
any such breach or threatens to commit any breach, the Company shall be entitled
to temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. The Parties further acknowledge and agree that the provisions of
Section 7(a) below are accurate and necessary because (A) this Agreement is
entered into in the State of Illinois, (B) as of the Effective Date, Illinois
will have a substantial relationship to the Parties and to this transaction,
(C) as of the Effective Date, Illinois will be the headquarters state of the
Company, which has operations nationwide and has a compelling interest in having
its employees treated uniformly within the United States, (D) the use of
Illinois law provides certainty to the Parties in any covenant litigation in the
United States, and (E) enforcement of the provision of this Section 6 would not
violate any fundamental public policy of Illinois or any other jurisdiction. If
any of the provisions of Section 6 are determined to be wholly or partially
unenforceable, the Executive hereby agrees that this Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Section 6 are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Company’s right to enforce any such covenant
in any other jurisdiction.     (d)   The covenants in this Section 6 apply in
the countries in which Executive has physically been present performing work for
the Company at any time during the two years preceding termination of his
employment.

7.   Successors.

  (a)   This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.
This Agreement shall

-7-



--------------------------------------------------------------------------------



 



      inure to the benefit of and be binding upon the Company and its successors
and assigns.

  (b)   The Company shall cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial portion of its business and/or assets to assume expressly and agree
to perform this Agreement immediately upon such succession in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place. As used in this Agreement, “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

8.   Miscellaneous.

  (a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois, without reference to principles of conflict of
laws. The Parties hereto irrevocably agree to submit to the jurisdiction and
venue of the courts of the State of Illinois, in any action or proceeding
brought with respect to or in connection with this Agreement. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the Parties hereto or their respective successors
and legal representatives.     (b)   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.     (c)   Notwithstanding any other
provision of this Agreement, the Company may withhold from any amounts payable
or benefits provided under this Agreement any Federal, state, and local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.  
  (d)   The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.     (e)   From and after the Effective Date, this Agreement,
including the attachments that are incorporated by reference, shall supersede
any other employment agreement or understanding between the Parties, provided
that, notwithstanding any other provision of this Agreement to the contrary, in
the event of a Change in Control (as defined in the Change in Control Plan), the
Change in Control Plan shall supersede this Agreement; provided, that, the
Change in Control provisions in this Agreement will continue to apply.

9.   Director’s and Officer’s Insurance. The Company shall continue to provide
the Executive with reasonable Director’s and Officer’s insurance coverage that
is at least as favorable as the coverage provided to other directors and
officers of the Company. Such

-8-



--------------------------------------------------------------------------------



 



    insurance coverage shall continue in effect both during the Employment
Period and, while potential liability exists, thereafter.

10.   Indemnification. The Company shall indemnify the Executive and hold him
harmless to the fullest extent permitted by law and under the by-laws of the
Company against, and in respect to, any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney
fees), losses and damages resulting from the Executive’s good faith performance
of his duties and obligations with the Company.   11.   Representations. The
Executive hereby represents and warrants to the Company that the Executive is
not party to any contract, understanding, agreement or policy, whether or not
written, with his current employer (or any other previous employer) or
otherwise, that would be breached by the Executive’s entering into, or
performing services under, this Agreement. The Executive further represents that
he has complied with all export control requirements and that he is legally
authorized to work in the United States, that he has disclosed to the Company in
writing all material threatened, pending, or actual claims that are unresolved
and still outstanding as of the Effective Date, in each case, against the
Executive of which he is aware, if any, as a result of his employment with his
current employer (or any other previous employer) or his membership on any
boards of directors. Executive agrees that he has not, will not and cannot rely
on any representations not expressly made herein and the only consideration for
signing this Employment Agreement are the terms stated herein and no other
promises or representations of any kind have been made by any person or entity
whatsoever to cause him to sign this Employment Agreement.

          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and the Company has caused these presents to be executed in its name and on
its behalf.

                      MOTOROLA, INC.       EXECUTIVE    
 
                   
By
  /s/ Greg A. Lee        /s/ Thomas J. Meredith                        Greg A.
Lee       Thomas J. Meredith     Senior Vice President, Human Resources        
       
 
                   
Date
  January 30, 2008        Date   January 30, 2008     
 
                   

-9-



--------------------------------------------------------------------------------



 



ATTACHMENT A
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: April 2, 2007
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2006 (the “2006 Plan”).
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola having
provided me with Confidential Information as a Motorola appointed vice president
or elected officer, I agree to the following:
(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions,
any Company Confidential Information. Confidential Information means information
concerning the Company and its business that is not generally known outside the
Company. Confidential Information includes: (i) trade secrets; (ii) intellectual
property; (iii) the Company’s methods of operation and Company processes;
(iv) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (v) information on customers or potential customers, including
customer’s names, sales records, prices, and other terms of sales and Company
cost information; (vi) Company personnel data; (vii) Company business plans,
marketing plans, financial data and projections; and (viii) information received
in confidence by the Company from third parties. Information regarding products
or technological innovations in development, in test marketing or being marketed
or promoted in a discrete geographic region, which information the Company or
one of its affiliates is considering for broader use, shall not be deemed
generally known until such broader use is actually commercially implemented.
(2) I agree that during my employment and for a period of one year following my
termination of employment for any reason, I will not hire, recruit, solicit or
induce, or cause, allow, permit or aid others to hire, recruit, solicit or
induce, or to communicate in support of those activities, any employee of the
Company who possesses Confidential Information of the Company to terminate
his/her employment with the Company and/or to seek employment with my new or
prospective employer, or any other company.
(3) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will not, directly or indirectly,
on behalf of myself or any other person, company or entity, solicit or
participate in soliciting, products or services competitive with or similar to
products or services offered by, manufactured by, designed by or distributed by
the Company to any person, company or entity which was a customer or potential
customer for such products or services and with which I had direct or indirect
contact regarding those products or services or about which I learned
Confidential Information at any time during the two years prior to my
termination of employment with the Company.
(4) I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 3 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of my vested and unvested
Covered Options will terminate and no longer be exercisable, and for all Covered
Options exercised within one year prior to the termination of my employment for
any reason or anytime after termination of my employment for any reason, I will
immediately pay to the Company the difference between the exercise price on the
date of grant as reflected in the Award Document for the Covered Options and the
market price of the Covered Options on the date of exercise (the “spread”).
(5) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola, Inc. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement. This Agreement shall
inure to the benefit of the Company assigns and successors.
(6) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the

 



--------------------------------------------------------------------------------



 



nature of any start-up business, consulting arrangements or self-employment),
(ii) my new title, and (iii) my job duties and responsibilities. I hereby
authorize the Company to provide a copy of this Agreement to my new employer. I
further agree to provide information to the Company as may from time to time be
requested in order to determine my compliance with the terms of this Agreement.
(7) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1, 2, and/or 3 of this Agreement will be
irreparable and I agree the Company may obtain injunctive relief against me in
addition to and cumulative with any other legal or equitable rights and remedies
the Company may have pursuant to this Agreement, any other agreements between me
and the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 10 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over me. This
relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.
(8) With respect to the Covered Options, this Agreement is my entire agreement
with the Company. No waiver of any breach of any provision of this Agreement by
the Company shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Agreement shall be
severable and in the event that any provision of this Agreement shall be found
by any court as specified in paragraph 10 below to be unenforceable, in whole or
in part, the remainder of this Agreement shall nevertheless be enforceable and
binding on the parties. I also agree that the court may modify any invalid,
overbroad or unenforceable term of this Agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.
(9) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.
(10) I agree that this Agreement and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA.

             
 
Date
 
 
Signature  
 
  Printed Name    
 
           
 
           
 
        Commerce ID    

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN                                         .

 



--------------------------------------------------------------------------------



 



ATTACHMENT B
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on April 2, 2007
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to Thomas J.
Meredith (the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan”);
     WHEREAS, the Award is being made as a special grant of Motorola restricted
stock units authorized by the Board of Directors and the Board’s Compensation
and Leadership Committee (the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of 500,000 Motorola restricted stock units (the “Units”) subject to the
terms and conditions set forth below. All Awards shall be paid in whole shares
of Motorola Common Stock (“Common Stock”); no fractional shares shall be
credited or delivered to Grantee.   2.   Restrictions. The Units are being
awarded to Grantee subject to the transfer and forfeiture conditions set forth
below (the “Restrictions”) which shall lapse, if at all, as described in
Section 3 below. For purposes of this Award, the term Units includes any
additional Units granted to the Grantee with respect to Units, still subject to
the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola.    
b.   Any Units still subject to the Restrictions shall be automatically
forfeited upon the Grantee’s termination of employment with Motorola or a
Subsidiary during the twelve-month period following the Date of Grant for any
reason other than death (as provided in Section 3(a) below), Total and Permanent
Disability (as provided in Section 3(a) below), or Involuntary Termination due
to (A) a Divestiture or (B) for a reason other than for Serious Misconduct. For
purposes of this Agreement, a termination of employment shall not include a
change in Grantee’s work assignment from Executive Vice President and Acting
Chief Financial Officer to any other position in the Motorola Finance
organization or on the Motorola Senior Leadership Team or as a consultant to the
CEO or any member of the Senior Leadership Team. Likewise for purposes of this
agreement, a termination of employment shall not include a change in Grantee’s
employment status from a full-time employee to either a non-employee consultant
to the Company or a non-employee director of the Company, and a “Subsidiary” is
any corporation or other entity in which a 50 percent or greater interest is
held directly or indirectly by Motorola and which is consolidated for financial
reporting purposes. Total and Permanent Disability is defined in Section 3(a).

 



--------------------------------------------------------------------------------



 



  c.   If Grantee engages in any of the following conduct, in addition to all
remedies in law and/or equity available to the Company or any Subsidiary,
Grantee shall forfeit all restricted stock units under the Award whose
Restrictions have not lapsed, and, for all restricted stock units under the
Award whose Restrictions have lapsed, Grantee shall immediately pay to the
Company the Fair Market Value (as defined in paragraph 7 below) of Common Stock
on the date(s) such Restrictions lapsed, without regard to any taxes that may
have been deducted from such amount. For purposes of subparagraphs (i) through
and including (iii) below, “Company” or “Motorola” shall mean Motorola Inc.
and/or any of its Subsidiaries:

  (i)   During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information. “Confidential Information”
means information concerning the Company and its business that is not generally
known outside the Company, and includes (A) trade secrets; (B) intellectual
property; (C) the Company’s methods of operation and Company processes;
(D) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (E) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (F) Company personnel data; (G) Company business plans,
marketing plans, financial data and projections; and (H) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented;
and/or     (ii)   During Grantee’s employment and for a period of one year
following the termination of Grantee’s employment for any reason, Grantee hires,
recruits, solicits or induces, or causes, allows, permits or aids others to
hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with Grantee’s new or prospective employer, or any other company;
and/or     (iii)   During Grantee’s employment and for a period of one year
following the termination of Grantee’s employment for any reason, Grantee,
directly or indirectly, on behalf of Grantee or any other person, company or
entity, solicits or participates in soliciting, products or services competitive
with or similar to products or services offered by, manufactured by, designed by
or distributed by the Company to any person, company or entity which was a
customer or potential customer for such products or services and with which
Grantee had direct or indirect contact regarding those products or services or
about which Grantee learned Confidential Information at any time during the two
years prior to Grantee’s termination of employment with the Company.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.   Lapse of Restrictions.

 



--------------------------------------------------------------------------------



 



  a.   As long as the Units have not been forfeited as described in Section 2
above, and except as set forth in Section 3(b) below, the Restrictions
applicable to the Units shall lapse as follows:

  •   If in the two years following the Date of Grant (the “Restriction
Period”), the Fair Market Value (as defined in paragraph 7 below) of Common
Stock meets or exceeds the dollar amount set forth below for at least ten
Trading Days (as defined below) during any thirty consecutive Trading Days, then
the Restrictions shall lapse as to the corresponding percentage of Units set
forth below:

          Dollar Amount   Percent Vested
$20.00 per share
    33 %
$22.00 per share
  An additional 33%
$24.00 per share
  The final 34%

      For purposes of this Agreement, “Trading Day” means any date on which the
New York Stock Exchange is open for trading.

  •   If a Change in Control of the Company occurs and the successor corporation
(or parent thereof) does not assume this Award or replace it with a comparable
award; provided, further, that with respect to any Award that is assumed or
replaced, such assumed or replaced awards shall provide that the Restrictions
shall lapse for any Participant that is involuntarily terminated (for a reason
other than Cause) or quits for Good Reason within 12 months of the Date of
Grant. For purposes of this paragraph, the terms “Change in Control”, “Cause ”
and “Good Reason” are defined in the 2006 Incentive Plan;     •   Subject to the
vesting conditions outlined in subparagraph (i) above, upon termination of
Grantee’s employment by Motorola or a Subsidiary by Total and Permanent
Disability. “Total and Permanent Disability” means for (x) U.S. employees,
entitlement to long term disability benefits under the Motorola Disability
Income Plan, as amended and any successor plan or a determination of a permanent
and total disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations; or     •   Subject to the vesting conditions outlined in
subparagraph (i) above, if the Grantee dies.

  b.   Subject to the vesting conditions outlined in subparagraph (i) above, in
the case of Involuntary Termination due to a Divestiture or for a reason other
than for Serious Misconduct before the expiration of the Restriction Period, if
the Units have not been forfeited as described in Section 2 above, then the
Restrictions shall lapse immediately.     c.   “Termination due to a
Divestiture” for purposes of this Agreement means if Grantee accepts employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if Grantee remains employed by a Subsidiary that is sold or whose
shares are distributed to the Motorola stockholders in a spin-off or similar
transaction (a “Divestiture”).

 



--------------------------------------------------------------------------------



 



  d.   “Serious Misconduct” for purposes of this Agreement means any misconduct
identified as a ground for termination in the Motorola Code of Business Conduct,
or the human resources policies, or other written policies or procedures.     e.
  Subject to the vesting conditions outlined in subparagraph (i) above, if,
during the Restriction Period, the Grantee takes a Leave of Absence from
Motorola or a Subsidiary, the Units will continue to be subject to this
Agreement. If the Restriction Period expires while the Grantee is on a Leave of
Absence the Grantee will be entitled to the Units even if the Grantee has not
returned to active employment. “Leave of Absence” means an approved leave of
absence from Motorola or a Subsidiary that is not a termination of employment,
as determined by Motorola.     f.   To the extent the Restrictions lapse under
this Section 3 with respect to the Units, they will be free of the terms and
conditions of this Award (other than Section 2(c)). To the extent the
Restrictions under this Section 3 do not lapse with respect to some or all of
the Units prior to the end of the Restriction Period, any such Units shall be
forfeited.

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.   5.  
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
Units credited to the Grantee’s account.   6.   Delivery of Certificates or
Equivalent. Upon the lapse of Restrictions applicable to the Units, the Company
shall, at its election, either (i) deliver to the Grantee a certificate
representing a number of shares of Common Stock equal to the number of Units
upon which such Restrictions have lapsed, or (ii) establish a brokerage account
for the Grantee and credit to that account the number of shares of Common Stock
of the Company equal to the number of Units upon which such Restrictions have
lapsed.   7.   Withholding Taxes. The Company is entitled to withhold applicable
taxes for the respective tax jurisdiction attributable to this Award or any
payment made in connection with the Units. Grantee may satisfy any minimum
withholding obligation by electing to have the plan administrator retain shares
of Common Stock deliverable in connection with the Units having a Fair Market
Value on the date the Restrictions applicable to the Units lapse equal to the
amount to be withheld. For purposes of this Agreement, the “Fair Market Value”
of Common Stock on any date shall be the closing price for a share of Common
Stock on that date as reported for the New York Stock Exchange — Composite
Transactions in the Wall Street Journal, Midwest edition.   8.   Voting and
Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Agreement Following Termination of Employment. Grantee agrees that upon
termination of employment with Motorola or a Subsidiary, Grantee will
immediately inform Motorola of (a) the

 



--------------------------------------------------------------------------------



 



identity of any new employer (or the nature of any start-up business or
self-employment), (b) Grantee’s new title, and (c) Grantee’s job duties and
responsibilities. Grantee hereby authorizes Motorola or a Subsidiary to provide
a copy of this Award Document to Grantee’s new employer. Grantee further agrees
to provide information to Motorola or a Subsidiary as may from time to time be
requested in order to determine his/her compliance with the terms hereof.

10.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about the Grantee, that may include his/her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola, or details of all
restricted stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”). Motorola and/or its Subsidiaries will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting Motorola in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Grantee authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Grantee’s behalf to a broker or other third party with whom the Grantee may
elect to deposit any shares of stock acquired pursuant to the Plan. Grantee may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing consent
may affect the Grantee’s ability to participate in the Plan.   11.   Nature of
Award. By accepting this Award Agreement, the Grantee acknowledges his or her
understanding that the grant of Units under this Award Agreement is completely
at the discretion of Motorola, and that Motorola’s decision to make this Award
in no way implies that similar awards may be granted in the future or that
Grantee has any guarantee of future employment. Nor shall this or any such grant
interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. In addition, the Grantee hereby acknowledges that he has entered
into employment with Motorola or a Subsidiary upon terms that did not include
this Award or similar awards, that his decision to continue employment is not
dependent on an expectation of this Award or similar awards, and that any amount
received under this Award is considered an amount in addition to that which the
Grantee expects to be paid for the performance of his services. Grantee’s
acceptance of this Award is voluntary. The Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary.   12.  
Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of paragraphs 2(c)(i), (ii) and/or
(iii) of this Agreement will be irreparable and further agrees the Company may
obtain injunctive relief against the Grantee in addition to and cumulative with
any other legal or equitable rights and remedies the Company may have pursuant
to this Agreement, any other agreements between the Grantee and the Company for
the

 



--------------------------------------------------------------------------------



 



    protection of the Company’s Confidential Information, or law, including the
recovery of liquidated damages. Grantee agrees that any interim or final
equitable relief entered by a court of competent jurisdiction, as specified in
paragraph 15 below, will, at the request of the Company, be entered on consent
and enforced by any such court having jurisdiction over the Grantee. This relief
would occur without prejudice to any rights either party may have to appeal from
the proceedings that resulted in any grant of such relief.   13.  
Acknowledgements. With respect to the subject matter of paragraphs 2(c)(i),
(ii) and (iii) and paragraphs 12 and 15 hereof, this Agreement is the entire
agreement with the Company. No waiver of any breach of any provision of this
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Agreement
shall be severable and in the event that any provision of this Agreement shall
be found by any court as specified in paragraph 15 below to be unenforceable, in
whole or in part, the remainder of this Agreement shall nevertheless be
enforceable and binding on the parties. Grantee hereby agrees that the court may
modify any invalid, overbroad or unenforceable term of this Agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting any Award under this Agreement, Grantee affirmatively states that
he has not, will not and cannot rely on any representations not expressly made
herein.   14.   Funding. No assets or shares of Common Stock shall be segregated
or earmarked by the Company in respect of any Units awarded hereunder. The grant
of Units hereunder shall not constitute a trust and shall be solely for the
purpose of recording an unsecured contractual obligation of the Company.   15.  
Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.   16.   Waiver. The failure of the
Company to enforce at any time any provision of this Award shall in no way be
construed to be a waiver of such provision or any other provision hereof.   17.
  Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or its delegate shall be binding upon the parties.   18.
  Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.   19.   Plan Documents. The 2006
Incentive Plan and the Prospectus for the 2006 Incentive Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp
or from Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196
(847) 576-7885.

 



--------------------------------------------------------------------------------



 



ATTACHMENT C
MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options

                 
Recipient:
  Thomas J. Meredith
 
  Date of Expiration:   April 2, 2017
 
   
 
               
Commerce ID #:
   
 
  Number of Options:   250,000
 
   
 
               
Date of Grant:
  April 2, 2007
 
  Exercise Price:   $
 
   

Motorola, Inc. (“Motorola” or “the Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan.




Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting – The Options will vest in accordance with the following
schedule (subject to the other terms hereof):

      Percent
100%   Date April 2, 2008

Special Vesting – You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola or a Subsidiary (as defined
below) terminates.
Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.
Expiration
All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.



Special Vesting Dates and Special Expiration Dates
There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above; provided, however, that for purposes of this award, a termination
of employment shall not include a change in your work assignment from Executive
Vice President and Acting Chief Financial Officer to any other position in the
Motorola Finance organization or on the Motorola Senior Leadership Team or as a
consultant to the CEO or any member of the Senior Leadership Team. Likewise for
purposes of this agreement, a termination of employment shall not include a
change in your employment status from a full-time employee to either a
non-employee consultant to the Company or a non-employee director of the
Company. The events are as follows:
Disability – If your employment or service with Motorola or a Subsidiary is
terminated because of your Total and Permanent Disability (as defined below),
Options that are not vested will automatically become fully vested upon your
termination of employment or service. All your Options will then expire on the
earlier of the first anniversary of your termination of employment or service
because of your Total and Permanent Disability or the Date of Expiration stated
above. Until that time, the Options will be exercisable by you or your guardian
or legal representative.



 



--------------------------------------------------------------------------------



 



Death – If your employment or service with Motorola or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.
Change In Control – If a Change in Control of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (1) all of your unvested
Options will be fully vested and (2) all of your Options will be exercisable
until the Date of Expiration set forth above.
Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than Cause) or if
you quit for Good Reason within 24 months of the Change in Control. For purposes
of this paragraph, the terms “Change in Control”, “Cause” and “Good Reason” are
defined in the Plan.
Termination of Employment or Service Because of Serious Misconduct – If Motorola
or a Subsidiary terminates your employment or service because of Serious
Misconduct (as defined below) all of your Options (vested and unvested) expire
upon your termination.
Change in Employment in Connection with a Divestiture – If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if you remain employed by a Subsidiary that is sold or whose
shares are distributed to the Motorola stockholders in a spin-off or similar
transaction (a “Divestiture”), all of your unvested Options will automatically
expire upon termination of your employment with Motorola, and all of your vested
but not yet exercised Options will expire on the Date of Expiration stated
above.
Termination of Employment or Service by Motorola or a Subsidiary Other than for
Serious Misconduct or a Divestiture– If Motorola or a Subsidiary on its
initiative, terminates your employment or service other than for Serious
Misconduct or a Divestiture, all of your unvested Options will automatically
expire upon termination and all of your vested but not yet exercised Options
will expire on the Date of Expiration stated above.
Termination of Employment or Service for any Other Reason than Described Above –
If your employment or service with Motorola or a Subsidiary terminates for any
reason other than that described above, including voluntary resignation of your
employment or service, all of your unvested Options will automatically expire
upon termination of your employment or service and all of your vested but not
yet exercised Options will expire on the Date of Expiration stated above.
Leave of Absence/Temporary Layoff
If you take a Leave of Absence from Motorola or a Subsidiary that your employer
has approved in writing in accordance with your employer’s Leave of Absence
Policy and which does not constitute a termination of employment as determined
by Motorola, or you are placed on Temporary Layoff (as defined below) by
Motorola or a Subsidiary the following will apply:
Vesting of Options – Options will continue to vest in accordance with the
vesting schedule set forth above.
Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.
Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.

 



--------------------------------------------------------------------------------



 



Other Terms
Method of Exercising – You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability – Except to the extent provided by the Committee, Options are
not transferable other than by will or the laws of descent and distribution.
Tax Withholding – Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation and any additional withholding, if desired, by electing
to have the plan administrator retain Option shares having a Fair Market Value
on the date of exercise equal to the amount to be withheld.
Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.
“Fair Market Value” is the closing price for a share of Motorola common stock on
the date of grant or date of exercise, whichever is applicable. The official
source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal, Midwest edition.
“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or the human resources policies, or
other written policies or procedures.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan or a determination of a permanent and total
disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about

 



--------------------------------------------------------------------------------



 



you that may include your name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
salary grade, hire date, nationality, job title, any shares of stock held in
Motorola, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and Motorola
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting Motorola in the implementation, administration and management
of the Plan. These recipients may be located throughout the world, including the
United States. You authorize them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting Motorola; however, withdrawing your consent may affect your ability
to participate in the Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.
Agreement Following Termination of Employment
As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola or a Subsidiary who possesses
Confidential Information of Motorola or a Subsidiary to terminate his/her
employment with Motorola or a Subsidiary and/or to seek employment with your new
or prospective employer, or any other company.
You agree that upon termination of employment with Motorola or a Subsidiary, and
for a period of one year thereafter, you will immediately inform Motorola of
(i) the identity of your new employer (or the nature of any start-up business or
self-employment), (ii) your new title, and (iii) your job duties and
responsibilities. You hereby authorize Motorola or a Subsidiary to provide a
copy of this Award Document to your new employer. You further agree to provide
information to Motorola or a Subsidiary as may from time to time be requested in
order to determine your compliance with the terms hereof.
Substitute Stock Appreciation Right
Motorola reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any

 



--------------------------------------------------------------------------------



 



substitute Stock Appreciation Right may be settled only in common stock.
Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola may require as a condition of the grant.
Other Information about Your Options and the Plan
You can find other information about options and the Plan on the Motorola
website
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp.
If you do not have access to the website, please contact Motorola Global
Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196 USA; GBLRW01@Motorola.com;
847-576-7885; for an order form to request Plan documents.

 



--------------------------------------------------------------------------------



 



Exhibit 1
T. Meredith
2006 plan
MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options

                 
Recipient:
      Date of Expiration:        
 
 
 
     
 
   
Commerce ID #:
      Number of Options:        
 
 
 
     
 
   
Date of Grant:
      Exercise Price:        
 
 
 
     
 
   

Motorola, Inc. (“Motorola” or “the Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan.



Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting - The Options will vest in accordance with the following
schedule (subject to the other terms hereof):

      Percent   Date
25%
                                           , 20                    
25%
                                           , 20                    
25%
                                           , 20                    
25%
                                           , 20                    

Special Vesting - You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola or a Subsidiary (as defined
below) terminates.
Exercisability - You may exercise Options at any time after they vest and before
they expire as described below.
Expiration
All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.



Special Vesting Dates and Special Expiration Dates
There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:
Disability - If your employment or service with Motorola or a Subsidiary is
terminated during your Employment Period because of your Total and Permanent
Disability (as defined below), Options that are not vested will automatically
become fully vested upon your termination of employment or service. All your
Options will then expire on the earlier of the first anniversary of your
termination of employment or service because of your Total and Permanent
Disability or the Date of Expiration stated above. Until that time, the Options
will be exercisable by you or your guardian or legal representative.
Death - If your employment or service with Motorola or a Subsidiary is
terminated during your Employment Period because of your death, Options that are
not vested will automatically become fully vested upon your death. All your
Options will then expire on the earlier of the first anniversary of your death
or the Date of Expiration stated above. Until that time, with written proof of
death and inheritance, the Options will be exercisable by your legal
representative, legatees or distributees.



 



--------------------------------------------------------------------------------



 



Change In Control - If a “Change in Control” of the Company occurs during your
Employment Period and the successor corporation does not assume these Options or
replace them with options that preserve the existing value of this award at the
time of the Change in Control and provide for subsequent payout in accordance
with the same vesting schedule applicable to this award, then: (1) all of your
unvested Options will be fully vested and (2) all of your Options will be
exercisable until the Date of Expiration set forth above.
Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated from employment for a reason other
than “Cause” or if you quit for “Good Reason” within 24 months of the Change in
Control. For purposes of this paragraph, the terms “Change in Control”, “Cause”
and “Good Reason” are defined in the Plan.
Termination of Employment or Service Because of Serious Misconduct - If Motorola
or a Subsidiary terminates your employment or service during the Employment
Period because of Serious Misconduct (as defined below) all of your Options
(vested and unvested) expire upon your termination.
Change in Employment in Connection with a Divestiture - If you accept employment
with another company during the Employment Period in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary, or if you remain employed by a
Subsidiary that is sold or whose shares are distributed to the Motorola
stockholders in a spin-off or similar transaction (a “Divestiture”) during the
Employment Period, all of your unvested Options will automatically expire upon
termination of your employment with Motorola, and all of your vested but not yet
exercised Options will expire on the earlier of (i) 90 days after such
Divestiture or (ii) the Date of Expiration stated above.
Termination of Employment or Service by Motorola or a Subsidiary Other than for
Serious Misconduct or a Divestiture - If Motorola or a Subsidiary on its
initiative, terminates your employment or service during the Employment Period
other than for Serious Misconduct or a Divestiture, all of your unvested Options
will automatically expire upon termination and all of your vested but not yet
exercised Options will expire on the earlier of (i) 90 days after your
termination of employment or (ii) the Date of Expiration stated above.
Termination of Employment or Service for any Other Reason than Described Above -
If your employment or service with Motorola or a Subsidiary terminates during
the Employment Period for any reason other than that described above, including
voluntary resignation of your employment or service, all of your unvested
Options will automatically expire upon termination of your employment or service
and all of your vested but not yet exercised Options will expire on the earlier
of (i) the date ninety (90) days after the date of termination of your
employment or service or (ii) the Date of Expiration stated above.
Board Service Following Employment Period Notwithstanding any provision of this
award to the contrary, if your Employment Period with Motorola or a Subsidiary
terminates but you continue as a member of the Board of Directors of the Company
(the “Board”), then all of your Options will continue to vest in accordance with
the Regular Vesting schedule (or, in the event of a “Change in Control”, in
accordance with the Special Vesting rules discussed below) based upon your
continued service as a member of the Board. If you cease to serve as a member of
the Board for any reason, then (a) all of your unvested Options will become
fully vested on the date your Board service ceases, and (b) all of your Options
will be exercisable from the date your Board service ceases until the Date of
Expiration set forth above, unless any of the following four Special Vesting
rules apply:

•   If you are removed from the Board or not re-nominated to the Board for
“Cause” as defined in the Plan, then, all of your Options (vested and unvested)
expire upon the date you cease to be a member of the Board.   •   If you
voluntarily resign from the Board, all of your unvested Options will
automatically expire upon the effective date of your resignation, and all of
your vested but not yet exercised Options will expire on the earlier of (i) the
date ninety



 



--------------------------------------------------------------------------------



 



  (90) days after the date of resignation, or (ii) the Date of Expiration stated
above.   •   If your service with the Board ends because of your death, Options
that are not vested will automatically become fully vested upon your death. All
your Options will then expire on the earlier of the first anniversary of your
death or the Date of Expiration stated above. Until that time, with written
proof of death and inheritance, the Options will be exercisable by your legal
representative, legatees or distributees.   •   If a “Change in Control” of the
Company occurs during your service with the Board, and the successor corporation
does not assume these Options or replace them with options that preserve the
existing value of this award at the time of the Change in Control and provide
for subsequent payout in accordance with the same vesting schedule applicable to
this award, then: (1) all of your unvested Options will be fully vested and
(2) all of your Options will be exercisable until the Date of Expiration set
forth above. Further, with respect to any Options that are assumed or replaced
as described above, such assumed or replaced options shall provide that they
will be fully vested and exercisable until the Date of Expiration set forth
above if you resign from the Board for Good Reason or are removed from the Board
or not renominated to the Board for a reason other than “Cause” within 24 months
of the Change in Control. For purposes of this paragraph, the terms “Good
Reason”, “Change in Control” and “Cause” are defined in the Plan.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola or a Subsidiary during the
Employment Period that your employer has approved in writing in accordance with
your employer’s Leave of Absence Policy and which does not constitute a
termination of employment as determined by Motorola, or you are placed on
Temporary Layoff (as defined below) by Motorola or a Subsidiary during the
Employment Period the following will apply:
Vesting of Options - Options will continue to vest in accordance with the
vesting schedule set forth above.
Exercising Options - You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.
Effect of Termination of Employment or Service - If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.
Other Terms

Method of Exercising - You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability - Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.
Tax Withholding - Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation and any additional withholding, if desired, by electing
to have the plan administrator retain Option shares having a Fair Market Value
on the date of exercise equal to the amount to be withheld.
Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information

 



--------------------------------------------------------------------------------



 



on customers or potential customers, including customers’ names, sales records,
prices, and other terms of sales and Company cost information; (F) Company
personnel data; (G) Company business plans, marketing plans, financial data and
projections; and (H) information received in confidence by the Company from
third parties. Information regarding products, services or technological
innovations in development, in test marketing or being marketed or promoted in a
discrete geographic region, which information the Company or one of its
affiliates is considering for broader use, shall be deemed generally known until
such broader use is actually commercially implemented.
“Employment Period” is as defined in your Amended and Restated Employment
Agreement with Motorola, dated October 4, 2007.
“Fair Market Value” is the closing price for a share of Motorola common stock on
the date of grant or date of exercise, whichever is applicable. The official
source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal, Midwest edition.
“Serious Misconduct” means any misconduct identified as a ground for termination
in the Motorola Code of Business Conduct, or the human resources policies, or
other written policies or procedures.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan or a determination of a permanent and total
disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting Motorola;
however, withdrawing your consent may affect your ability to participate in the
Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one- time benefit and does not create any contractual or other right
to receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time,

 



--------------------------------------------------------------------------------



 



with or without cause, to the extent permitted by applicable laws and any
enforceable agreement between you and the Company. Future grants, if any, will
be at the sole discretion of Motorola, including, but not limited to, the timing
of any grant, the amount of the award, vesting provisions, and the exercise
price.
No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.
Agreement Following Termination of Employment

As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola or a Subsidiary who possesses
Confidential Information of Motorola or a Subsidiary to terminate his/her
employment with Motorola or a Subsidiary and/or to seek employment with your new
or prospective employer, or any other company.
You agree that upon termination of employment with Motorola or a Subsidiary, and
for a period of one year thereafter, you will immediately inform Motorola of
(i) the identity of your new employer (or the nature of any start-up business or
self-employment), (ii) your new title, and (iii) your job duties and
responsibilities. You hereby authorize Motorola or a Subsidiary to provide a
copy of this Award Document to your new employer. You further agree to provide
information to Motorola or a Subsidiary as may from time to time be requested in
order to determine your compliance with the terms hereof.
Substitute Stock Appreciation Right

Motorola reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in common stock.
Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola may require as a condition of the grant.
Other Information about Your Options and the Plan

You can find other information about options and the Plan on the Motorola
website
http://myhr.mot.com/pay_finances/awards_incentives/
stock_options/plan_documents.jsp. If you do not have access to the website,
please contact Motorola Global Rewards, 1303 E. Algonquin Road, Schaumburg, IL
60196 USA; GBLRW01@Motorola.com; 847-576-7885; for an order form to request Plan
documents.

 



--------------------------------------------------------------------------------



 



Exhibit 2
RSU Form
T. Meredith
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date»
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to
«First_Name» «Last_Name» (the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan”);
     WHEREAS, the Award is being made as a special grant of Motorola restricted
stock units authorized by the Board of Directors (the “Board”) and the Board’s
Compensation and Leadership Committee (the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:
1. Award of Restricted Stock Units. The Company hereby grants to Grantee a total
of «Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola restricted stock units
(the “Units”) subject to the terms and conditions set forth below. All Awards
shall be paid in whole shares of Motorola Common Stock (“Common Stock”); no
fractional shares shall be credited of delivered to Grantee.
2. Restrictions. The Units are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”) which shall
lapse, if at all, as described in Section 3 below. For purposes of this Award,
the term Units includes any additional Units granted to the Grantee with respect
to Units, still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola.    
b.   Except to the extent Grantee’s Employment Period (as defined in his Amended
and Restated Employment Agreement dated October 4, 2007) is immediately
succeeded by his continued service as a non-employee director on the Board, any
Units still subject to the Restrictions shall be (x) automatically forfeited
upon the Grantee’s termination of employment with Motorola or a Subsidiary for
any reason other than death (as provided in Section 3(a) below), Total and
Permanent Disability (as provided in Section 3(a) below), or Involuntary
Termination due to (A) a Divestiture or (B) for a reason other than for Serious
Misconduct (as provided in Section 3(b) below). Further, if Grantee is removed
from the Board or is not renominated to the Board for “Cause”, or if Grantee or
voluntarily

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith

      resigns from the Board, then any Units still subject to the Restrictions
shall be automatically forfeited. For purposes of this Award, a “Subsidiary” is
any corporation or other entity in which a 50 percent or greater interest is
held directly or indirectly by Motorola and which is consolidated for financial
reporting purposes. “Cause” is defined in the 2006 Incentive Plan.     c.   If
Grantee engages in any of the following conduct, in addition to all remedies in
law and/or equity available to the Company or any Subsidiary, Grantee shall
forfeit all restricted stock units under the Award whose Restrictions have not
lapsed, and, for all restricted stock units under the Award whose Restrictions
have lapsed, Grantee shall immediately pay to the Company the Fair Market Value
(as defined in paragraph 7 below) of Common Stock on the date(s) such
Restrictions lapsed, without regard to any taxes that may have been deducted
from such amount. For purposes of subparagraphs (i) through and including
(iii) below, “Company” or “Motorola” shall mean Motorola Inc. and/or any of its
Subsidiaries:

  (i)   During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information. “Confidential Information”
means information concerning the Company and its business that is not generally
known outside the Company, and includes (A) trade secrets; (B) intellectual
property; (C) the Company’s methods of operation and Company processes;
(D) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (E) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (F) Company personnel data; (G) Company business plans,
marketing plans, financial data and projections; and (H) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented;
and/or     (ii)   During Grantee’s employment and for a period of one year
following the termination of Grantee’s employment for any reason, Grantee hires,
recruits, solicits or induces, or causes, allows, permits or aids others to
hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with Grantee’s new or prospective employer, or any other company;
and/or

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith

  (iii)   During Grantee’s employment and for a period of one year following the
termination of Grantee’s employment for any reason Grantee, directly or
indirectly, on behalf of Grantee or any other person, company or entity,
solicits or participates in soliciting, products or services competitive with or
similar to products or services offered by, manufactured by, designed by or
distributed by the Company to any person, company or entity which was a customer
or potential customer for such products or services and with which Grantee had
direct or indirect contact regarding those products or services or about which
Grantee learned Confidential Information at any time during the two years prior
to Grantee’s termination of employment with the Company.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.   Lapse of Restrictions.

  a.   Except as set forth in Section 3(b) below, the Restrictions applicable to
the Units shall lapse, as long as the Units have not been forfeited as described
in Section 2 above, as follows:

  (i)   50% on the 30 month anniversary of the Date of Grant and an additional
50% on the 60 month anniversay of the Date of Grant (the “Restriction Period”);
    (ii)   If Grantee ceases to serve as a member of the Board for any reason
(other than Grantee’s voluntary resignation or if Grantee is removed from the
Board or is not renominated to the Board for “Cause”);     (iii)   If a Change
in Control of the Company occurs during Grantee’s Employment Period or any
subsequent period of service on the Board and the successor corporation (or
parent thereof) does not, during the Restriction Period, assume this Award or
replace it with an award that preserves the existing value of this Award at the
time of the Change in Control and that provides for subsequent payout in
accordance with the same vesting schedule applicable to this Award; provided,
further, that with respect to any Award that is assumed or replaced, such
assumed or replaced Award shall provide that the Restrictions shall lapse if
Grantee is involuntarily terminated (for a reason other than “Cause”) or quits
for “Good Reason” within 24 months of the Change in Control. For purposes of
this paragraph, the terms “Change in Control”, “Cause” and “Good Reason” are
defined in the 2006 Incentive Plan;     (iv)   Upon termination of Grantee’s
Employment Period by Motorola or a Subsidiary due to Grantee’s Total and
Permanent Disability. “Total and Permanent Disability” means for (x) U.S.
employees, entitlement to long term disability benefits under the Motorola
Disability Income Plan, as amended and any successor plan or a determination of
a

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith

      permanent and total disability under a state workers compensation statute
and, (y) non-U.S. employees, as established by applicable Motorola policy or as
required by local regulations; or     (v)   If the Grantee dies.

  b.   In the case of Involuntary Termination during the Employment Period due
to a Divestiture or for a reason other than for Serious Misconduct before the
expiration of the Restriction Period, if the Units have not been forfeited as
described in Section 2 above, then the Restrictions shall lapse on a pro rata
basis determined by dividing (i) the number of completed full years of service
by the Grantee from the Award Date to the employee’s date of termination by
(ii) the total length of the Restriction Period.     c.   “Termination due to a
Divestiture” for purposes of this Agreement means if, during the Employment
Period, Grantee accepts employment with another company in direct connection
with the sale, lease, outsourcing arrangement or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary, or if Grantee remains employed
by a Subsidiary that is sold or whose shares are distributed to the Motorola
stockholders in a spin-off or similar transaction during the Employment Period
(a “Divestiture”).     d.   “Serious Misconduct” for purposes of this Agreement
means any misconduct identified as a ground for termination of employment in the
Motorola Code of Business Conduct, or the human resources policies, or other
written policies or procedures.     e.   If, during the Employment Period, the
Grantee takes a Leave of Absence from Motorola or a Subsidiary, the Units will
continue to be subject to this Agreement. If the Restriction Period expires
while the Grantee is on a Leave of Absence the Grantee will be entitled to the
Units even if the Grantee has not returned to active employment. “Leave of
Absence” means an approved leave of absence from Motorola or a Subsidiary that
is not a termination of employment, as determined by Motorola.     f.   To the
extent the Restrictions lapse under this Section 3 with respect to the Units,
they will be free of the terms and conditions of this Award (other than
Section 2(c)).

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

5.   Dividends. No dividends (or dividend equivalents) shall be paid with
respect to Units credited to the Grantee’s account.

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith

6.   Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(ii) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed.

7.   Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the Units. Grantee may satisfy any minimum withholding
obligation by electing to have the plan administrator retain shares of Common
Stock deliverable in connection with the Units having a Fair Market Value on the
date the Restrictions applicable to the Units lapse equal to the amount to be
withheld. “Fair Market Value” for this purpose shall be the closing price for a
share of Common Stock on the day the Restrictions applicable to the Units lapse
as reported for the New York Stock Exchange-Composite Transactions in the Wall
Street Journal, Midwest edition.

8.   Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Agreement Following Termination of Employment. Grantee agrees that upon
termination of employment with Motorola or a Subsidiary, Grantee will
immediately inform Motorola of (a) the identity of any new employer (or the
nature of any start-up business or self-employment), (b) Grantee’s new title,
and (c) Grantee’s job duties and responsibilities. Grantee hereby authorizes
Motorola or a Subsidiary to provide a copy of this Award Document to Grantee’s
new employer. Grantee further agrees to provide information to Motorola or a
Subsidiary as may from time to time be requested in order to determine his/her
compliance with the terms hereof.

10.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about the Grantee, that may include his/her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola, or details of all
restricted stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”). Motorola and/or its Subsidiaries will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith
of Grantee’s participation in the Plan, and Motorola and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola in the implementation, administration and management of the Plan. These
recipients may be located throughout the world, including the United States.
Grantee’s authorizes them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on the Grantee’s behalf to
a broker or other third party with whom the Grantee may elect to deposit any
shares of stock acquired pursuant to the Plan. Grantee may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.

11.   Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment. Nor shall
this or any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. In addition, the Grantee hereby acknowledges that he
has entered into employment with Motorola or a Subsidiary upon terms that did
not include this Award or similar awards, that his decision to continue
employment is not dependent on an expectation of this Award or similar awards,
and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
services. Grantee’s acceptance of this Award is voluntary. The Award is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments, notwithstanding any
provision of any compensation, insurance agreement or benefit plan to the
contrary.

12.   Remedies for Breach. Grantee hereby acknowledges that the harm caused to
the Company by the breach or anticipated breach of paragraphs 2(c)(i),
(ii) and/or (iii) of this Agreement will be irreparable and further agrees the
Company may obtain injunctive relief against the Grantee in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, any other agreements between the Grantee and
the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in paragraph 15 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

13.   Acknowledgements. With respect to the subject matter of paragraphs
2(c)(i), (ii), and (iii), and paragraphs 12 and 15 hereof, this Agreement is the
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision.

 



--------------------------------------------------------------------------------



 



RSU Form
T. Meredith
The provisions of this Agreement shall be severable and in the event that any
provision of this Agreement shall be found by any court as specified in
paragraph 15 below to be unenforceable, in whole or in part, the remainder of
this Agreement shall nevertheless be enforceable and binding on the parties.
Grantee hereby agrees that the court may modify any invalid, overbroad or
unenforceable term of this Agreement so that such term, as modified, is valid
and enforceable under applicable law. Further, by accepting any Award under this
Agreement, Grantee affirmatively states that he has not, will not and cannot
rely on any representations not expressly made herein.

14.   Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

15.   Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.

16.   Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

17.   Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or its delegate shall be binding upon the parties.

18.   Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.

19.   Plan Documents. The 2006 Incentive Plan and the Prospectus for the 2006
Incentive Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/
stock_options/plan_documents.jsp or from Global Rewards, 1303 East Algonquin
Road, Schaumburg, IL 60196 (847) 576-7885.

 



--------------------------------------------------------------------------------



 



Exhibit 3
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE:                    , 20___
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2006 (the “2006 Plan”).
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola having
provided me with Confidential Information as a Motorola appointed vice president
or elected officer, I agree to the following:
(1) I agree that during the course of my employment and thereafter, I will not
use or disclose, except on behalf of the Company and pursuant to its directions,
any Company Confidential Information. Confidential Information means information
concerning the Company and its business that is not generally known outside the
Company. Confidential Information includes: (i) trade secrets; (ii) intellectual
property; (iii) the Company’s methods of operation and Company processes;
(iv) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (v) information on customers or potential customers, including
customer’s names, sales records, prices, and other terms of sales and Company
cost information; (vi) Company personnel data; (vii) Company business plans,
marketing plans, financial data and projections; and (viii) information received
in confidence by the Company from third parties. Information regarding products
or technological innovations in development, in test marketing or being marketed
or promoted in a discrete geographic region, which information the Company or
one of its affiliates is considering for broader use, shall not be deemed
generally known until such broader use is actually commercially implemented.
(2) I agree that during my employment and for a period of one year following my
termination of employment for any reason, I will not hire, recruit, solicit or
induce, or cause, allow, permit or aid others to hire, recruit, solicit or
induce, or to communicate in support of those activities, any employee of the
Company who possesses Confidential Information of the Company to terminate
his/her employment with the Company and/or to seek employment with my new or
prospective employer, or any other company.
(3) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will not, directly or indirectly,
on behalf of myself or any other person, company or entity, solicit or
participate in soliciting, products or services competitive with or similar to
products or services offered by, manufactured by, designed by or distributed by
the Company to any person, company or entity which was a customer or potential
customer for such products or services and with which I had direct or indirect
contact regarding those products or services or about which I learned
Confidential Information at any time during the two years prior to my
termination of employment with the Company.
(4) I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement (such policy, as it may be amended from time to time,
being the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of
intentional misconduct by me, the Company’s financial results were restated (a
“Policy Restatement”). In the event of a Policy Restatement, the Company’s
independent directors may require, among other things (a) cancellation of any of
the Covered Options that remain outstanding; and/or (b) reimbursement of any
gains realized in respect of the Covered Options, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon me. The Recoupment Policy is in addition to any other remedies
which may be otherwise available at law, in equity or under contract, to the
Company.
(5) I agree that by accepting the Covered Options, if I violate the terms of
paragraphs 1 through and including 3 of this Agreement, then, in addition to any
other remedies available in law and/or equity, all of

 



--------------------------------------------------------------------------------



 



my vested and unvested Covered Options will terminate and no longer be
exercisable, and for all Covered Options exercised within one year prior to the
termination of my employment for any reason or anytime after termination of my
employment for any reason, I will immediately pay to the Company the difference
between the exercise price on the date of grant as reflected in the Award
Document for the Covered Options and the market price of the Covered Options on
the date of exercise (the “spread”).
(6) The requirements of this agreement can be waived or modified only upon the
prior written consent of Motorola, Inc. I acknowledge that the promises in this
Agreement, not any employment of or services performed by me in the course and
scope of that employment, are the sole consideration for the Covered Options. I
agree the Company shall have the right to assign this Agreement which shall not
affect the validity or enforceability of this Agreement. This Agreement shall
inure to the benefit of the Company assigns and successors.
(7) I agree that during my employment and for a period of one year following the
termination of my employment for any reason, I will immediately inform the
Company of (i) the identity of my new employer (or the nature of any start-up
business, consulting arrangements or self-employment), (ii) my new title, and
(iii) my job duties and responsibilities. I hereby authorize the Company to
provide a copy of this Agreement to my new employer. I further agree to provide
information to the Company as may from time to time be requested in order to
determine my compliance with the terms of this Agreement.
(8) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1, 2, and/or 3 of this Agreement will be
irreparable and I agree the Company may obtain injunctive relief against me in
addition to and cumulative with any other legal or equitable rights and remedies
the Company may have pursuant to this Agreement, any other agreements between me
and the Company for the protection of the Company’s Confidential Information, or
law, including the recovery of liquidated damages. I agree that any interim or
final equitable relief entered by a court of competent jurisdiction, as
specified in paragraph 11 below, will, at the request of the Company, be entered
on consent and enforced by any such court having jurisdiction over me. This
relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.
(9) With respect to the Covered Options, this Agreement is my entire agreement
with the Company. No waiver of any breach of any provision of this Agreement by
the Company shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Agreement shall be
severable and in the event that any provision of this Agreement shall be found
by any court as specified in paragraph 11 below to be unenforceable, in whole or
in part, the remainder of this Agreement shall nevertheless be enforceable and
binding on the parties. I also agree that the court may modify any invalid,
overbroad or unenforceable term of this Agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, I
affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.
(10) I accept the terms of this Agreement and the above option(s) to purchase
shares of the Common Stock of the Company, subject to the terms of this
Agreement, the 2006 Plan, and any Award Document issued pursuant thereto. I am
familiar with the 2006 Plan and agree to be bound by it to the extent
applicable, as well as by the actions of the Company’s Board of Directors or any
committee thereof.
(11) I agree that this Agreement and the 2006 Plan, and any Award Document
issued pursuant thereto, together constitute an agreement between the Company
and me. I further agree that this Agreement is governed by the laws of Illinois,
without giving effect to any state’s principles of Conflicts of Laws, and any
legal action related to this Agreement shall be brought only in a federal or
state court located in Illinois, USA.

 



--------------------------------------------------------------------------------



 



         
 
       
Date
  Signature   Printed Name
 
       
 
       
 
      Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN                     .

 



--------------------------------------------------------------------------------



 



Exhibit 4
RSU Form
T. Meredith
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date»
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to
«First_Name» «Last_Name» (the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan”);
     WHEREAS, the Award is being made as a special grant of Motorola restricted
stock units authorized by the Board of Directors (the “Board”) and the Board’s
Compensation and Leadership Committee (the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of «Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola restricted stock
units (the “Units”) subject to the terms and conditions set forth below. All
Awards shall be paid in whole shares of Motorola Common Stock (“Common Stock”);
no fractional shares shall be credited of delivered to Grantee.

2.   Restrictions. The Units are being awarded to Grantee subject to the
transfer and forfeiture conditions set forth below (the “Restrictions”) which
shall lapse, if at all, as described in Section 3 below. For purposes of this
Award, the term Units includes any additional Units granted to the Grantee with
respect to Units, still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola.    
b.   Except to the extent Grantee’s Employment Period (as defined in his Amended
and Restated Employment Agreement dated October 4, 2007) is immediately
succeeded by his continued service as a non-employee director on the Board, any
Units still subject to the Restrictions shall be (x) automatically forfeited
upon the Grantee’s termination of employment with Motorola or a Subsidiary for
any reason other than death (as provided in Section 3(a) below), Total and
Permanent Disability (as provided in Section 3(a) below), or Involuntary
Termination due to (A) a Divestiture or (B) for a reason other than for Serious
Misconduct (as provided in Section 3(b) below). Further, if Grantee is removed
from the Board or is not renominated to the Board for “Cause”, or if Grantee or
voluntarily

 



--------------------------------------------------------------------------------



 



      resigns from the Board, then any Units still subject to the Restrictions
shall be automatically forfeited. For purposes of this Award, a “Subsidiary” is
any corporation or other entity in which a 50 percent or greater interest is
held directly or indirectly by Motorola and which is consolidated for financial
reporting purposes. “Cause” is defined in the 2006 Incentive Plan.     c.   If
Grantee engages in any of the following conduct, in addition to all remedies in
law and/or equity available to the Company or any Subsidiary, Grantee shall
forfeit all restricted stock units under the Award whose Restrictions have not
lapsed, and, for all restricted stock units under the Award whose Restrictions
have lapsed, Grantee shall immediately pay to the Company the Fair Market Value
(as defined in paragraph 7 below) of Common Stock on the date(s) such
Restrictions lapsed, without regard to any taxes that may have been deducted
from such amount. For purposes of subparagraphs (i) through and including
(iii) below, “Company” or “Motorola” shall mean Motorola Inc. and/or any of its
Subsidiaries:

  (i)   During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information. “Confidential Information”
means information concerning the Company and its business that is not generally
known outside the Company, and includes (A) trade secrets; (B) intellectual
property; (C) the Company’s methods of operation and Company processes;
(D) information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (E) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (F) Company personnel data; (G) Company business plans,
marketing plans, financial data and projections; and (H) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented;
and/or     (ii)   During Grantee’s employment and for a period of one year
following the termination of Grantee’s employment for any reason, Grantee hires,
recruits, solicits or induces, or causes, allows, permits or aids others to
hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with Grantee’s new or prospective employer, or any other company;
and/or

 



--------------------------------------------------------------------------------



 



  (iii)   During Grantee’s employment and for a period of one year following the
termination of Grantee’s employment for any reason Grantee, directly or
indirectly, on behalf of Grantee or any other person, company or entity,
solicits or participates in soliciting, products or services competitive with or
similar to products or services offered by, manufactured by, designed by or
distributed by the Company to any person, company or entity which was a customer
or potential customer for such products or services and with which Grantee had
direct or indirect contact regarding those products or services or about which
Grantee learned Confidential Information at any time during the two years prior
to Grantee’s termination of employment with the Company.

  d.   The Units are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments upon Financial Restatement (such
policy, as it may be amended from time to time, being the “Recoupment Policy”).
The Recoupment Policy provides for determinations by the Company’s independent
directors that, as a result of intentional misconduct by Grantee, the Company’s
financial results were restated (a “Policy Restatement”). In the event of a
Policy Restatement, the Company’s independent directors may require, among other
things (a) cancellation of any of the Units that remain outstanding; and/or
(b) reimbursement of any gains in respect of the Units, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon Grantee. The Recoupment Policy is in addition to any other remedies
which may be otherwise available at law, in equity or under contract, to the
Company.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.   Lapse of Restrictions.

  a.   Except as set forth in Section 3(b) below, the Restrictions applicable to
the Units shall lapse, as long as the Units have not been forfeited as described
in Section 2 above, as follows:

  (i)   50% on the 30 month anniversary of the Date of Grant and an additional
50% on the 60 month anniversay of the Date of Grant (the “Restriction Period”);
    (ii)   If Grantee ceases to serve as a member of the Board for any reason
(other than Grantee’s voluntary resignation or if Grantee is removed from the
Board or is not renominated to the Board for “Cause”);     (iii)   If a Change
in Control of the Company occurs during Grantee’s Employment Period or any
subsequent period of service on the Board and the successor corporation (or
parent thereof) does not, during the Restriction Period, assume this Award or
replace it with an award that preserves the existing value of this Award at the
time of the Change in Control and that provides for subsequent payout in

 



--------------------------------------------------------------------------------



 



      accordance with the same vesting schedule applicable to this Award;
provided, further, that with respect to any Award that is assumed or replaced,
such assumed or replaced Award shall provide that the Restrictions shall lapse
if Grantee is involuntarily terminated (for a reason other than “Cause”) or
quits for “Good Reason” within 24 months of the Change in Control. For purposes
of this paragraph, the terms “Change in Control”, “Cause” and “Good Reason” are
defined in the 2006 Incentive Plan;     (iv)   Upon termination of Grantee’s
Employment Period by Motorola or a Subsidiary due to Grantee’s Total and
Permanent Disability. “Total and Permanent Disability” means for (x) U.S.
employees, entitlement to long term disability benefits under the Motorola
Disability Income Plan, as amended and any successor plan or a determination of
a permanent and total disability under a state workers compensation statute and,
(y) non-U.S. employees, as established by applicable Motorola policy or as
required by local regulations; or     (v)   If the Grantee dies.

  b.   In the case of Involuntary Termination during the Employment Period due
to a Divestiture or for a reason other than for Serious Misconduct before the
expiration of the Restriction Period, if the Units have not been forfeited as
described in Section 2 above, then the Restrictions shall lapse on a pro rata
basis determined by dividing (i) the number of completed full years of service
by the Grantee from the Award Date to the employee’s date of termination by
(ii) the total length of the Restriction Period.     c.   “Termination due to a
Divestiture” for purposes of this Agreement means if, during the Employment
Period, Grantee accepts employment with another company in direct connection
with the sale, lease, outsourcing arrangement or any other type of asset
transfer or transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola or a Subsidiary, or if Grantee remains employed
by a Subsidiary that is sold or whose shares are distributed to the Motorola
stockholders in a spin-off or similar transaction during the Employment Period
(a “Divestiture”).     d.   “Serious Misconduct” for purposes of this Agreement
means any misconduct identified as a ground for termination of employment in the
Motorola Code of Business Conduct, or the human resources policies, or other
written policies or procedures.     e.   If, during the Employment Period, the
Grantee takes a Leave of Absence from Motorola or a Subsidiary, the Units will
continue to be subject to this Agreement. If the Restriction Period expires
while the Grantee is on a Leave of Absence the Grantee will be entitled to the
Units even if the Grantee has not returned to active employment. “Leave of
Absence” means an approved leave of absence from

 



--------------------------------------------------------------------------------



 



      Motorola or a Subsidiary that is not a termination of employment, as
determined by Motorola.     f.   To the extent the Restrictions lapse under this
Section 3 with respect to the Units, they will be free of the terms and
conditions of this Award (other than Section 2(c)).

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

5.   Dividends. No dividends (or dividend equivalents) shall be paid with
respect to Units credited to the Grantee’s account.

6.   Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(ii) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed.

7.   Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the Units. Grantee may satisfy any minimum withholding
obligation by electing to have the plan administrator retain shares of Common
Stock deliverable in connection with the Units having a Fair Market Value on the
date the Restrictions applicable to the Units lapse equal to the amount to be
withheld. “Fair Market Value” for this purpose shall be the closing price for a
share of Common Stock on the day the Restrictions applicable to the Units lapse
as reported for the New York Stock Exchange-Composite Transactions in the Wall
Street Journal, Midwest edition.

8.   Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Agreement Following Termination of Employment. Grantee agrees that upon
termination of employment with Motorola or a Subsidiary, Grantee will
immediately inform Motorola of (a) the identity of any new employer (or the
nature of any start-up business or self-employment), (b) Grantee’s new title,
and (c) Grantee’s job duties and responsibilities. Grantee hereby authorizes
Motorola or a Subsidiary to provide a copy of this Award Document to Grantee’s
new employer.

 



--------------------------------------------------------------------------------



 



    Grantee further agrees to provide information to Motorola or a Subsidiary as
may from time to time be requested in order to determine his/her compliance with
the terms hereof.

10.   Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about the Grantee, that may include his/her name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola, or details of all
restricted stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”). Motorola and/or its Subsidiaries will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola and/or any of its Subsidiaries may each further transfer Data to any
third parties assisting Motorola in the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. Grantee’s authorizes them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
the Grantee’s behalf to a broker or other third party with whom the Grantee may
elect to deposit any shares of stock acquired pursuant to the Plan. Grantee may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing consent
may affect the Grantee’s ability to participate in the Plan.

11.   Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment. Nor shall
this or any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. In addition, the Grantee hereby acknowledges that he
has entered into employment with Motorola or a Subsidiary upon terms that did
not include this Award or similar awards, that his decision to continue
employment is not dependent on an expectation of this Award or similar awards,
and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
services. Grantee’s acceptance of this Award is voluntary. The Award is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, or retirement benefits or similar payments, notwithstanding any
provision of any compensation, insurance agreement or benefit plan to the
contrary.

12.   Remedies for Breach. Grantee hereby acknowledges that the harm caused to
the Company by the breach or anticipated breach of paragraphs 2(c)(i),
(ii) and/or (iii) of this Agreement will

 



--------------------------------------------------------------------------------



 



    be irreparable and further agrees the Company may obtain injunctive relief
against the Grantee in addition to and cumulative with any other legal or
equitable rights and remedies the Company may have pursuant to this Agreement,
any other agreements between the Grantee and the Company for the protection of
the Company’s Confidential Information, or law, including the recovery of
liquidated damages. Grantee agrees that any interim or final equitable relief
entered by a court of competent jurisdiction, as specified in paragraph 15
below, will, at the request of the Company, be entered on consent and enforced
by any such court having jurisdiction over the Grantee. This relief would occur
without prejudice to any rights either party may have to appeal from the
proceedings that resulted in any grant of such relief.

13.   Acknowledgements. With respect to the subject matter of paragraphs
2(c)(i), (ii), and (iii), and paragraphs 12 and 15 hereof, this Agreement is the
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 15 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that he has not, will not and cannot rely on any
representations not expressly made herein.

14.   Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

15.   Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.

16.   Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

17.   Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or its delegate shall be binding upon the parties.

18.   Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.

 



--------------------------------------------------------------------------------



 



19.   Plan Documents. The 2006 Incentive Plan and the Prospectus for the 2006
Incentive Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/
stock_options/plan_documents.jsp or from Global Rewards, 1303 East Algonquin
Road, Schaumburg, IL 60196 (847) 576-7885.

 